Order entered January 10, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00178-CR

                                  JEFFREY KING, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 9
                                   Dallas County, Texas
                             Trial Court Cause No. 10-13223

                                            ORDER
       The State’s motion for an extension of time in which to file its brief is GRANTED. The

brief, tendered on January 9, 2014, is considered timely filed.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             PRESIDING JUSTICE